 Case: 2:20-cv-00010-SPM Doc. #: 16 Filed: 04/16/21 Page: 1 of 2 PageID #: 102




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

CHARLES L. GOODSON,                                )
                                                   )
             Plaintiff,                            )
                                                   )
      v.                                           )          Case No. 2:20-cv-10-SPM
                                                   )
OLIVIA ORF, et al.,                                )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

       This closed case is before the Court on the motion of self-represented plaintiff Charles L.

Goodson for leave to file an amended complaint. ECF No. 15. Plaintiff requests leave to amend

his complaint for the purpose of dismissing “Alan Earls, Deputy Division Director, and James H.,

Warden at Northeast Correctional Center.” Plaintiff states his request should be granted because

he has been in administrative segregation since May 27, 2020 and the “Missouri Department of

Corrections has been denying [him] access to the courts, grievance procedure, destroying IRR’s

and denying access to [his] legal work.”

       On May 7, 2020, the Court dismissed this action without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B) for failure to state a claim upon which relief could be granted. ECF Nos. 9, 10.

The Court found plaintiff did not allege a constitutional violation because his claims were not

actionable under 42 U.S.C. § 1983. See ECF No. 9 at 4-8. The dismissal was not based on

plaintiff’s failure to adhere to a Court order or deadline.

       Approximately ten months after the Court dismissed this action, plaintiff submitted a

handwritten letter, dated March 24, 2021, which the Court construed as a motion to amend his
 Case: 2:20-cv-00010-SPM Doc. #: 16 Filed: 04/16/21 Page: 2 of 2 PageID #: 103




complaint or, in the alternative, a motion for reconsideration. ECF No. 13. On April 5, 2021, the

Court denied the motions. ECF No. 14.

        The May 7, 2020 dismissal was without prejudice to plaintiff filing a new lawsuit in the

future should he decide to do so; however, the instant action is closed. To the extent plaintiff can

be understood to seek the reinstatement of this case or a different civil case, he is advised that he

cannot receive such relief by filing the instant motion or any other motions in this case.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to file an amended complaint

in this closed case [ECF No. 15] is DENIED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.



                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of April, 2021.




                                                 2
